internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-114048-00 date date re legend settlor child child child child trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement trust agreement x y company trustee trustee plr-114048-00 court dear this is in response to a letter dated date and subsequent correspondence requesting a ruling regarding the generation-skipping_transfer gst tax consequences of the trustees’ proposed renunciation and release of authority facts the facts submitted and representations made are as follows prior to date settlor executed trust agreements trust agreement sec_1 and creating four identical irrevocable trusts one for the benefit of each of settlor’s children child child child and child respectively and trust agreement sec_5 and creating four identical irrevocable trusts one for the benefit of each of child child child and child respectively the children’s trust agreements and trust agreements and creating four identical irrevocable trusts one for the benefit of the children of each of child child child and child respectively the grandchildren’s trust agreements the trusts created under trust agreements own in the aggregate x of the voting_stock and y of the nonvoting_stock of company no additions constructive or otherwise have been made to the trusts since date under article one of the children’s trust agreements the net_income of each trust is to be distributed in any proportions the trustees deem advisable among the beneficiary child the child’s spouse and issue the spouses of such issue the child’s siblings and their spouses and issue and the spouses of those issue if the trustees determine that any payment of income to any beneficiary is insufficient to defray the beneficiary’s costs of any illness accident or other emergency or to provide for the beneficiary’s proper maintenance support or education the trustees may distribute principal to the beneficiary for those purposes under article two of the children’s trust agreements each trust must terminate years after the death of the last to die among child child child and child or if earlier when there are no remaining beneficiaries among the class of beneficiaries listed in article one however the trustees may terminate a_trust in whole or in part at any time they deem it to be in the best interest of the beneficiaries of the trust or for any other reason advisable upon any termination the trustees will distribute the remainder to the then living child who is beneficiary or if none to the then living issue of the child or if none in equal parts among the other three trusts for settlor’s children established on the same date for which there are beneficiaries then living if none among any of these individuals is then living article two provides that t he trust property shall be transferred delivered and paid over to such charitable_organization or organizations as the plr-114048-00 trustees shall select provided that the organization or organizations shall be such that contributions to the same would qualify as charitable_contributions for a purpose specified in sec_170 of the internal_revenue_code of as the same may be amended or supplanted by future legislation article four provides that anything hereinbefore or hereinafter contained to the contrary notwithstanding the trustees shall have no power authority or discretion in the management or distribution of the trust property which would cause the net_income or the trust property to be taxable to the settlor for federal income or estate_tax purposes the trustees are authorized to disclaim renounce release or limit in whole or in part such power authority and discretion as they may deem advisable to accomplish such end or for any other reason article five of the children’s trust agreements provides the trustees with broad power including full power and authority without the necessity of obtaining the consent of any court to do all acts and to execute acknowledge and deliver all instruments which would be lawful for them were they in their own rights the actual owners of the trust property paragraph of article five of the children’s trust agreements authorizes the trustees to retain all of the investments or property real or personal which may become part of the trust property and in particular to retain without diversification the property initially received from the settlor and any property received in exchange for it the trustees are expressly given unlimited discretion to exercise this authority to retain in_kind investments and property especially investments or property in which settlor’s family maintains a substantial interest paragraph of article five of the children’s trust agreements authorizes the trustees to deal with any situation which may arise respecting the trust property or any part thereof in such manner as the trustees shall deem advisable and for the best interests of the trust the grant to the trustees of any specific power authority or discretion or the failure to grant specifically herein any other power authority or discretion shall not be construed to limit or curtail in any way or to any extent said plr-114048-00 full and complete power authority and discretion which it is intended and directed shall be exercisable at all times by the trustees respecting any and all matters of whatsoever character pertaining to the trust property or any part thereof but only in a fiduciary capacity and in the interest of the beneficiaries hereunder article four of the children’s trust agreements provides that n o trustee of this trust shall have any right or power of choice in any discretionary distribution of income or principal or the termination in whole or in part of this trust if such trustee benefits by any such distribution or termination the current trustees of all eight of the trusts established under the children’s trust agreements are trustee and trustee trustee is a director of company trustee is not related or subordinate to settlor within the meaning of sec_672 of the code the trustees of trust agreement propose to renounce and release their power under article two to distribute property to governmental entities described in sec_170 court has issued an order approving the renunciation the trustees have requested a ruling that the renunciation and release will not constitute an addition to the trust created under trust agreement within the meaning of b a of the tax_reform_act_of_1986 or otherwise cause the trust to lose exempt status for generation-skipping_transfer_tax purposes law sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date plr-114048-00 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer analysis in the present case the trust established under trust agreement was irrevocable on date it is represented that no additions actual or constructive have been made to the trust after that date article two of trust agreement requires the trustees to select and transfer trust property to charities described in sec_170 if the trust has terminated and no individual beneficiaries are then living thus under article two the trustees have the power and authority to transfer trust property from the trust to charities described in sec_170 the trustees’ proposed renunciation and release will limit the charitable organizations that may receive trust distributions to those described in sec_170 other than sec_170 sec_26_2601-1 discusses certain actions taken with respect to a_trust which will not cause a_trust to lose its exempt status under sec_26_2601-1 a modification will not cause an exempt trust to lose its exempt status if the modification does not shift a beneficial_interest in the trust to any beneficiary in a generation lower than the persons who held the beneficial interests prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status in this case the proposed renunciation and release by the trustees will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the renunciation and release further the proposed renunciation and release will not extend the time for vesting of any beneficial_interest in the trust beyond the period plr-114048-00 provided for in the original trust further the proposed renunciation and release will not constitute an addition to the trust within the meaning of b a of the tax_reform_act_of_1986 accordingly based on the facts submitted and the representations made the proposed renunciation and release will not cause the trust established under trust agreement to lose its exempt status for generation-skipping_transfer_tax purposes except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours george l masnik chief branch office of associate chief_counsel passthroughs and special industries
